     Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 1 of 12 PageID #:9
                                                                                                                  fw
 03/tut4                     UNITED STATES DISTRICT COURT FOR THE
                                                                                      lprLED
                                 NORTHERN DISTRICT OF ILLINOIS
                                                                                               ocT   I   6 20ts

                                                    IN FORMA PAUPERIS APPLICATHOIIAS                 G. BRUTON
                                                                        AND       GIERK, U.S. DISTRICTCOURT
                                                           FINANCIAL AFFIDAVIT
6,1i9lcx         3te*-te uq,u
            Plaintiff

                                                          1:1$cv{6840
     f*" D"r/
            Defendant(s)
                                                    cas Judge Steven C. Seeger

                                                    Jud
                                                          Magisffie Judge Sunil R. Harjani
                                                          PC5

Instructions; Please answer every question. Do not leave any blanks. If the answer is "none" or
"not applicable (N/A)," write that response. Wherever a box is included, place a / in whichever
box applies. If you need nr.ore space to answer a question ol to explain your answer, attach an
additional page that refers to each such question by number and provide the additional infonnation.
Please print or type your answers.

Application:       l. ( lr?u,                                         deciare that I am   UetUint tf
!petitioned-..{rnovant [-j (oth                              in the above-entitled case, This affidavit
constitutes my application      I
                                to proceod without fuil prepayment of fees, or    ! in support of rny
motion for appointment of counsel, or        I
                                           both. I declare that I am unabie to pay the costs of these
proceedings,            and I believe that I arn entitled to the relief sought in                        the
complaint/petition/motion/appeal. In support of my application, I answer the following questions
under penalty of periurv.
                                                                              \
1.         Are you currently incarcerated?                                   Ev.,                !No
                                                                          (I'Hrgo         to   Q"ttionz)
           I.D. #:'lor4o"lzoo       8iNameofprisonorjail:          (c"i
           Oo yo"ii""i"*any puy*pot from the        institution?           ffi
           Monthly      amount: N fr,

           Ale you currently employed?                                        tr y.t             wl"
           a. If the answer is "yes," state youl':
                  Monthly salary or wages:
                  Name and address of employer:


           b.      If the answer is'ono,"state yorlr:
                   Beginning and ending dates of last empl
                   Last monthly salary or wages :               ^rt   Nfr
                   Name and address of last ernployer:
          Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 2 of 12 PageID #:9




     3.          Are you married?                                                                EY"t
                           Ifthe answer is "yes," is your spouse currently em            oyed?   IY.t
                           Spouse's monthly salary or wages:
                           Name and address of spouse's employer:



     4.          Irr addition to your income stated above in response to Question 2 (which you shouid not
                 rcpeat here), have you or anyone else [iving at the same residence rcceived more than
             $200 in the past tweive months from any of the following sources? Marlc a / next to
             "Yes" or "No" in each of the categories a. through g, check all boxes that apply in each
             category, and          fillin   the twelvo-month total in each category.

             a.        I    sdury o, [*ug.s                                                     ny".             E1'*o
                          Total received in the iast 12
                          Received by:
                                                                       o,,   N/L
             b.        n    Business, flprofession or! other self-e                             fves             ZNo
                          Total received in the last l2 months:
                          Received by:



                       Totalreceived in the last l2
                                                                                                fYes             E(.
                       Received by.

             d.        I        Pensions,f social secr-rrity,f annuities,Ihte insurance,ndisabiSty,E(rorkers'
                       compensation,       ! alirnony or maintenun.. orE child support
                                                                                                [ves             f,h(o
                       Total received in the last I                ,n,       //   U
                       Received by:

                       f  ciru or I inleritances
                                                                              'r               DYtt             md"
                       Iotal received in the last 12                   ,
                       Received by:

            f.        !     Unemployrnent,        f    welfare   or[   ury other public assistance

                       Total received in the iast
                       Received by:
                                                                  *,-14-                       trv"'            Efi;

                      f     e"y     other sonrces (describe source:                            Ey"t
                      Totalreceived in the llst 12 months:
                      Received by:

5.          Do yoLt or lnyone else living             ctt the same residencehave rnore than $2p0     in cash or checking
            or savlugs accounts?                                                               fJv.,
            Total amount:
            ln whose name held:                                            Relationshiptoyou:        //A
Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 3 of 12 PageID #:9




    Do you or anyone else living at the satne residence own any stocks, bonds, securities or gther
    financial    instruments?                                                   ,   .   t   l--lYes   lUt lo
                                                              Current value:
    In whose name heid:                                             Relationship to you:

    Do you or anyone else living at the same residence own any real estate (with or without a
    mortgage)? Real estate includes, among other things, a house, apartment, condomrpium,
    cooperative, two-flat, etc.
    Type of property and acldress:
                                                                   ^
                                                                                      ENo   nv.r
                                                                                              '



    Curuent value:                                 Equity:                          (Equity is
    the difference between what thb propq y is worth and the amount you owe
    ln whose nameheld:

    Name   o   fperson rnaking paytnents   :




    Do yott or anyone else living at the same residence own any autor4obiles with a curyeff
    market value of rnore than $ i   ooor                      /,                  [lNo     Iy.r
    Year, make and model:
    Current value:                                                               (Equity is
    the difference between        the automobile   brth
                                                  ,fl   and the a
    Arnount of rnonthly ioan pa      nts:
   In whose name heid:                                              Relatio
   Name of person rnaking paylents         :




   Do you or anvone else living at the same residence own any boats, trailers, mobile homes
   or other items of personal properry with a curent market value of more than $ I 009?,
                                                                                                        /
                             .,/-                                                           LJYes     lUfio
   Property:
   Cnrrent value:                                  Equity:                        (Equity is
   the difl'erence between what the property is wor and the arnount you owe on it.)
   Amount of monthiy loan paymen
                                      ,R
                                               r;             N/
   ln whose name held:                                  onship to you:
   Name of person making paynerits:

   List the persons who live with you who are dependent on you for support. State your
   relationship to each person and state whether you are entir-ely responsible for the person's
   support,or the specific monthly amount you contribute to hjs or her supporl. If none, check
   here:   DNone.                                   .-   ,l   ,



   List the persons who do not live with you who are dependent on you for support. State your
   relationship to each person and state how rnuch you contribute monthlyto his orher support.
   If none, chlck h"."''Bi{on.,
   Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 4 of 12 PageID #:9




 I declare under penalty of perjury that the above information is true and correct. I understand that
 28 U.S.C. $ 1915(eX2)(A) states that the court shali dismiss this case at any tirne if the court
 determines that my allegation of poverty is untrue.

 Date: lC -         3' )'''        1

                                                                           C I t t-t,:-   I>. ffeu r r,5"4
                                                                   (Print Name)



NOTICE TO PRISONERS: Iqaddition to the Certificate below. a prisoner must also attach a
print-out from the institution(s) wher-e_he.or shg.lrap_been in custo4y during the last six rnonths
showing all receipts, expendifures and balances_ in the prisoner's prisoq or iail trust fuqd accounts
during that period. Because the law requires infonnation as to such accorlnts covering a full six
inonths before you have filed your lawsuit, you must attach a sheet covering transactions in your own
account - prepared by e4c"h institution where you have been in custody during that six-nionth per-iod.
As already stated, you must also have the Certificate below cornpleted by an authorized officer at
each institution.



                                          CERTIFICATE
                               (Incarcerated applicants only)
                     (To be completed by the institution of incarceration)

Icertifythattheapplicantnamedherein,      r'lr"*\t,1 lV         vrio'1 ,I,D.#&tc!_:         !'!la{1jHbi    me
su, of $ 5!\                      on   account        to   his/her credit      at   (name    of   institution)
              c D C,C
              C                     . I further   certify that the applicant has the followins securiries
to his/her credit: r] lc1          . I further    certify that during the past six months the applicant's
average monthly deposit was $      "\:-7     ,    I   t     (Add all deposits from al1 sources dnd then

.Cry1& by number of months).


                                                           ,1'?t (,,o
       Date                                           Signahlre of Authorized Officer


                                                            [',1- ecrt"
                                                           (Print Narne)
              Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 5 of 12 PageID #:9


Resident Funds lnquiry
Print Page Content
Logout



Resident lD: 201 90420080



Resident lD: 20190420080
Resident Name: STEVENSON, CLIFTON D
Date of Birth: 1988-12-12
Location:-62G-13-1          -.

Account Activity:                                                                                  Prior Historv



                Transaction Type                   Description       Amount Balance Due Held Encumbered Total
 10t0812019 124260924 EPR                          OID:103045373-     -99.64    3.81 0.00 0.00           0.00      3.81
                                                   ComisaryPurch-
                                                   Reg
 1   0t07   t2019 124256083 SECUREDEPOSITS         3921 0990          38.00 103.45 0.00    0.00          0.00 103.45
                                                   STEVENSON
                                                   MAURICE

 10t0112019 124237301 EPR                          OID:103041415-     -99.89    65.45 0.00 0.00          0.00      65.45
                                                   ComisaryPurch-
                                                   Reg

 9130/2019       1   24229526 SECU REDEPOSITS 30236311 pfost           20.00 165.34 0.00   0.00          0.00 165.34
                                                   david e

  9128t2019      12422657    2    SECUREDEPOSITS   31358852            18.00 145.34 0.00   0.00           0.00 145.34
                                                   STEVENSON
                                                   MAURICE

  sn5zo19        124221987 WESTERN UNTON 0067257297192688              30.00 127.34 0.00   0.00           0.00 127.34

                                                   3i5'13'L"-
  gt24l2o1g 124213750             EPR              olD:103037378- -93.24        97.34 0.00 0.00           0.00     97.34
                                                   ComisaryPurch-
                                                   Reg
  gt22l2o1g 124206365 SECUREDEPOSITS               36198534Truss 30.00 190.58 0.00 0.00                   0.00 190.58
                                                   Shakea
     gl1gtlo1s- 1241gs874 WESTERN UN|ON 1511225566192628 90.00 160.58 0.00 o.0o                           0.00 160.58
                                                   CLIFTON
                                                   STEVENSON
     9t17t2019 1241891s6 f         PR              OID:103033360-     -98.65    70.58 0.00 0.00           0.00     70.58
                                                   ComisaryPurch-
                                                    Reg
     9t10t2019 124171012 SECUREDEPOSITS 36544848 Pfost                 70.00 169.23 0.00    0.00          0.00 169.23
                                                    david e

     9t1012019 124165156          EPR               OID:103029103-    -102.84   99.23 0.00 0.00           0.00      99.23
                                                    ComisaryPurch-
                                                    Reg
     9/09/2019       '124160651   SECUREDEPOSITS 391 94298            158.00 202.07 0.00 0.00             0.00 202.07
                                                 WALKER ISISS
     9t03t2019 124141953          EPR               OID:103025573-     -99.11    44.07 0.00 0.00           0.00     44.07
                                                    ComisaryPurch-
                                                    Reg

     9t0212019 124138310 SECUREDEPOSITS                                143.00 143.18 0.00   0.00           0.00 143.18
      Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 6 of 12 PageID #:9

                                      34742296
                                      WALKER ISISS
812712019 124120066 EPR               OID:103022083-    -99.11     0.'t8 0.00 0.00   0.00      0.18
                                      ComisaryPurch-


8t26t2019 12411s902 SECUREDEPOSTTS 96935603              78.00    99.29 0.00 0.00    0.00     99.29
                                      WALKER ISISS
8126t2019 124115510 SECUREDEPOSITS 93884569              13.00    21.29 0.00 0.00    0.00     21.29
                                      STEVENSON
                                      MAURICE
8t2o2o1s 124096241     EPR            OID:103018136-    -85.07     8.29 0.00 0.00    0.00      8.29
                                      ComisaryPurch-
                                      Reg
8t19t2019 124091236 SECUREDEPOSTTS 94756402              93.00    93.36 0.00 0.00    0.00     93.36
                                      WALKER ISISS
8113120'19 124072122   FPR            OID:103014195-    -37.86     0.36 0.00 0.00    0   00    0.36
                                      ComisaryPurch-
                                      Reg
8t13t2019 124071114 SECUREDEPOSTTS 92903224    Truss     20.00    38.22 0.00 0.00    0.00     38,22
                                      Shakea
8t1ol2o1g 124062408 ERF               OID:103010107-     17.21    18.22 0.00 0.00    0.00     18.22
                                      ComisaryRefund-
                                      Reg
8/06/2019 124048880 EPR               OID:103010107-    -79.97      1.01 0.00 0.00   0.00      1.01
                                      ComisaryPurch-
                                      Reg
7t31t2019 124033753 SECUREDEPOSTTS    99520437           48.00    80.98 0.00 0.00    0.00     80.98
                                      WALKER ISISS
713012019 124025741 EPR               OID:103006127-    '95.19    32.98 0.00 0.00    0.00     32.98
                                      ComisaryPurch-
                                      Reg
712912019 124021658 SECUREDEPOSTTS    99550270           38.00    128.17 0.00 0.00   0.00 128.'t7
                                      WALKER ISISS
712712019 124016921 WESTERN   UNTON   3101960696192088 90.00       90.17 0.00 0.00   0.00     90.17
                                      CLIFTON
                                      STEVENSON
712312019 124004775 EPR               OID:103002164-     -43.88     0.17 0.00 0.00   0.00      0.17
                                      ComisaryPurch-
                                      Reg
7122t2019 124000633 SECUREDEPOSTTS    95553128           43.00    44.05 0.00 0.00    0.00     44.05
                                      WALKER ISISS
7t2212019 123997699 ERF               OID:102998145-       0.56     1.05 0.00 0.00   0.00      1.05
                                      ComisaryRefund-
                                      Reg
7t16t2019 123979636 EPR               otD.102998145-     -88.00     0.49 0.00 0.00   0.00      0.49
                                      ComisaryPurch-
                                      Reg
711612019 123975897 WESTERN   UNTON   7027s96243191978 50.00       88.49 0.00 0.00   0.00     88.49
                                      ISISS WALKER
7togt2o1g 123956308 rPR               OID:102994021-    -100.53    38.49 0.00 0.00   0.00     38.49
                                      ComisaryPurch--
                                      Reg
710812019 123952384 SECUREDEPOSTTS    98398741            23.00   139.02 0.00 0.00   0.00 139.02
                                           lslss
                                      *ALKER
7t0712019 123949144 SECUREDEPOSTTS                        48.00   116.02 0.00 0.00   0.00 116.02
                          Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 7 of 12 PageID #:9

                                                        91 s75685
                                                        WALKER ISISS
                   710512019 123946600 SECUREDEPOSITS 99702677Truss           25.00    68.02 0.00 0.00     0.00   68.02
                                                        Shakea

-'-   -   '-:-*   -zr6teo'€-+2smsCI5o€reuRetsEPoslr$€6sit5aw      -   '       #rffi- "4e€*"o€e*€hoe       .;g$$-*{ffip=;*,
                                                        WALKER ISISS
                   6t28t2019 123929218 EPR              OID:102990804-        -96.29    0.02 0.00 0.00     0.00     0.02
                                                        ComisaryPurch-
                                                        Reg
                   6t26t2019 123924941 WESTERN UNION 1893726241191778         90.00    96.31 0.00 0.00     0.00    96.31
                                                        CLIFTON
                                                        STEVENSON
                   6t22t2019 123906619 ERF              OID:102983789-         5.80     6.31 0.00 0.00     0.00     6.31
                                                        ComisaryRefund-
                                                        Reg
                   6t18t2019 123893708 EPR              OID:102983789-        -47.65    0.51 0.00 0.00     0.00     0.51
                                                        ComisaryPurch-
                                                        Reg
                   6t17t2019 123888962 SECUREDEPOSITS 96638265                48.00    48.16 0.00 0.00     0.00    48.16
                                                        WALKER ISISS
                   6t11t2019 123867760 EPR              OID:102978063-         -6.22    0.16 0.00 0.00     0.00     0.16
                                                        ComisaryPurch-
                                                        Reg
                   6/08/2019 123858334 ERF              OID:102974017-          5.80    6.38 0.00 0.00     0.00     6.38
                                                        ComisaryRefund-
                                                        Reg
                   6to4t2019 123846672 EPR              otD'.102974017-       -90.44     0.58 0.00 0.00    0.00     0.58
                                                        ComisaryPurch-
                                                        Reg
                   6/03/2019 123842131 SECUREDEPOSITS 98367948 Truss           30.00   91.02 0.00 0.00     0.00    91.02
                                                        Shakea
                    5t25t2o1g 123819544 ERF             OID:102967498-          0.92    61.02 0.00 0.00    0.00    61.02
                                                        ComisaryRefund-
                                                         Reg
                    5t2412019 123818216 WESTERN UNION   79944080681 91448      60.00    60.10 0.00 0.00     0.00   60.10
                                                        CLIFTON
                                                        STEVENSON
                    5t2112019 123807343 EPR              OID:102967498-        -0.92     0.10 0.00 0.00     0.00     0.10
                                                         ComisaryPurch-
                                                         Reg
                    sn9z019   123798447 E-fiL            OID:102963615-         o.92     1.02 0.00 0.00     0.00     1.02
                                                         ComisaryRefund-
                                                         Reg
                    5t1412019 123785157 EPR              OID:102963615-       -50.09     0.10 0.00 0.00     0.00     0.10
                                                         ComisaryPurch-
                                                         Reg
                    st1312019 123779652 WESTERN UNION    14296732361 91 338    50.00    50.19 0.00 0.00     0.00    50.19
                                                         ISISS WALKER
                    5t07t2019 123763273 rPR              OID:102959782-        -69.93    0.19 0.00 0.00     0.00     0.19
                                                         ComisaryPurch-
                                                         Reg
                    5t07t2019 123761845 WESTERN UNION    46895645741 91 278    45.00    70.12 0.00 0.00     0.00    70.12
                                                         ISISS WALKER
                    5/06/2019 123756078 DEPMG                                  25.00    25.12 0.00 0.00     0.00    25.12
       Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 8 of 12 PageID #:9

                                      98929942 5/3
                                      MARKESE D
                                      STEVENSON
4130t2019   123741073                 OID:102955931-            -29.88    0.12 0.00 0.00   0.00    0.12


412912019   123734724 WESTERN UNION   1   50971 65201 91 1 98   30.00    30.00 0.00 0.00   0.00   30.00
                                      ELIZABETH
                                      COOPER
4t2012019   123706653   BOOKED        ON THE NEW                  0.00    0.00 0.00 0.00   0.00    0.00
        Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 9 of 12 PageID #:9                             of4
KCN Inquiry - Web Based Report Module                                          Page                       1




 Resident Funds lnquiry
 Print- Page Content
 LogeqJ



 Resident lD. 20190731212


 Resident lD: 20190420080
 Resident Name: STEVENSON, CLIFTON D
 Date of Birth: 1988-12-12
 Location:-62G-13-1 -.

 Account Activity:                                                                     Prior l-'listorv


  Date                 Type
              Transaction              Description       Amount Balance Due Held Encumbered Total
  1010112019 124237301 EPR             OID:103041415- -99.89 65.45 0.00 0.00                  0.00        65.45
                                       ComisaryPurch-
                                       Reg
  913012019 124229526 SECUREDEPOSITS   30236311pfost 20.00       165.34 0.00    0.00          0.00 165.34
                                       david e
  9t28t2019 124226572 SECUREDEPOSTTS   31358852           18.00 145.34 0.00 0.00              0.00 145.34
                                       STEVENSON
                                       MAURICE
  9t25t2019 124221987 WESTERN UNTON 0067257297192688 30.00 127.34 0.00          0.00          0.00 127.34
                                       CLIFTON
                                       STEVENSON
  gl24l2}1g 124213750       ]rPR       OID:103037378- -93.24       97.34 O.0O   O.0O           O.OO 97.34
                                       ComisaryPurch-
                                       Reg
  912212019 12420636s SECUREDEPOSITS   36198534Truss 30.00       190.58 0.00    0.00           0.00 190.58
                                       Shakea
  gt1gtzo1s 1241ss874 WESTERN UN|ON 1511225566192628 9o.OO 160.58       o.OO    O.OO           0.00 160.58
                                       CLIFTON
                                       STEVENSON
  gt17t2}1g 124189156       fPR        OID:103033360- -98.65 70.58 0.00 0.OO                   0.00       70.58
                                       ComisaryPurch-
                                       Reg
  911012019 124171012 SECUREDEPOSITS 36544848    pfost    70.00 169.23 0.00 0.00               0.00 169.23
                                       david e
  911012019 124165156       fPR        OID:103029103- -102.84 99.23 0.00        0.00           0.00       99.23
                                       ComisaryPurch-
                                       Reg
  9t09t2019 124160651 SECUREDEPOSTTS   39194298           158.00 202.07 0.00    0.00           0.00 202.07
                                       WALKER ISISS
  910312019 124141953       EPR        OID:103025573- -99.11 44.07 0.00 0.00                   0.00       44.07
                                       ComisaryPurch-
                                       Reg
  9t02t2019 124138310 SECUREDEPOSTTS   34742296           143.00 143.18 0.00    0.00           0.00 143.18
                                       WALKER ISISS
  812712019 124120066       EPR        OID:103022083-     -99.11    0.18 0.00   0.00           0.00        0.18
                                       ComisaryPurch-
                                       Reg
  8t26t2019 124115902       SECUREDEPOSTTS                 78.00   99.29 0.00   0.00           0.00       99.29




https://cookwebquery.keefegp.com/KCNQueryWebReporting/AccountDetails.aspx                          I017/2019
      Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 10 of 12 PageID #:9
KCN Inquiry - Web Based Report Module                                          Page2 of 4


                                             96935603
                                             WALKER ISISS
 8t26t2019   124115510 SECUREDEPOSTTS        93884569            13.00   21.29 0.00 0.00     0.00   21.29
                                             STEVENSON
                                             MAURICE
 8t2012019   124096241      f?R              OID:103018136-     -85.07     8.29 0.00 0.00    0.00    8.29
                                             ComisaryPurch-
                                             Reg
 8t1912019   124091236 SECUREDEPOSITS        94756402            93.00    93.36 0.00 0.00    0.00   93.36
                                             WALKER ISISS
 8t13t2019   124072122 C?R                   OID:'103014195-    -37.86     0.36 0.00 0.00    0.00    0.36
                                             ComisaryPurch-
                                             Reg
 8t13t2019   124071114 SECUREDEPOSITS 92903224        Truss     20.00     38.22 0.00 0.00    0.00   38.22
                                             Shakea
 8t10t2019   124062408 rRF                   o1D.103010107-      17.21    '18.22 0.00 0.00   0.00   18.22
                                             ComisaryRefund-
                                             Reg
 8t06t2019   124048880 rPR                   OID:103010107-     -79.97     1.01 0.00 0.00    0.00    1.01
                                             ComisaryPurch-
                                             Reg
 7t31t2019   1240337   53   SECUREDEPOSITS   99520437           48.00     80.98 0.00 0.00    0.00   80.98
                                             WALKER ISISS
 7t30t2019   12402s741 rpR                   OID:103006127-     -95.19    32.98 0.00 0.00    0.00   32.98
                                             ComisaryPurch-
                                             Reg
 7t29t2019   124021658 SECUREDEPOSITS        99550270            38.00   128.17 0.00 0.00    0.o0 128.17
                                             WALKER ISISS
 7t27t2019   124016921 WESTERN UNION         3101960696192088 90.00       90.17 0.00 0.00    0.00   90.17
                                             CLIFTON
                                             STEVENSON
 7t23t2019   124004775 XpR                   OID:103002'164-    -43.88     0.17 0.00 0.00    0.00    0.17
                                             ComisaryPurch-
                                             Reg
 7t2212019   124000633      SECUREDEPOSITS   95553128           43.00    44.05 0.00 0.00     0.00   44.05
                                             WALKER ISISS
 7t22t2019   123997699      ERF              OID:102998145-       0.56     1.05 0.00 0.00    0.00    1.05
                                             ComisaryRefund-
                                             Reg
 7t1612019   123979636      EPR              OID:102998145-     -88.00     0.49 0.00 0.00    0.00    0.49
                                             ComisaryPurch-
                                             Reg
 711612019   12397s897 WESTERN UNION         7027596243191978 50.00       88.49 0.00 0.00    0.00   88.49
                                             ISISS WALKER
 7t0912019   1   239s6308 EPR                OID:102994021-    -100.53    38.49 0.00 0.00    0.00   38.49
                                             ComisaryPurch-
                                             Reg
 7t08t2019   123952384 SECUREDEPOSITS 98398741                  23.00    139.02 0.00 0.00    0.00 139.02
                                      WALKER ISISS
 710712019   123949144 SECUREDEPOSITS        91 575685          48.00    116.02 0.00 0.00    0.00 116.02
                                             WALKER ISISS
 7t05t2019   1   23946600 SECUREDEPOSITS 99702677 Truss         25.00    68.02 0.00 0.00     0.00   68.02
                                         Shakea
 710112019   1   23938050 SECUREDEPOSITS 96345358               43.00    43.02 0.00 0.00     0.00   43.02
                                         WALKER ISISS



https://cookwebquery.keefegp.com/KCNQueryWebReporting/AccountDetails.aspx                      r017t20t9
       Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 11 of 12 PageID #:9
                                                                               Page 3 of4
KCN Inquiry - Web Based Report Module


 6t28t2019 123929218 rpR                   OID:102990804-    -96.29    0.02 0.00 0.00    0.00    0.02
                                           ComisaryPurch-
                                           Reg
 6t26t2019 123924941 WESTERN UNION         1893726241191778 90.00     96.31 0.00 0.00    0.00   96.31
                                           CLIFTON
                                           STEVENSON
 6122t2019    123906619 ERF                OID:102983789-      5.80    6.31 0.00 0.00    0.00    6.31
                                           ComisaryRefund-
                                           Reg
 6t18t2019    1   23893708 EPR             OID:I02983789-    -47.65    0.51 0.00 0.00    0.00    0.51
                                           ComisaryPurch-
                                           Reg
 611712019    123888962   SECUREDEPOSITS   96638265          48.00    48.16 0.00 0.00    0.00   48.16
                                           WALKER ISISS
 611112019    123867760 EPR                OID:102978063-     -6.22    0.16 0.00 0.00    0.00    0.16
                                           ComisaryPurch-
                                           Reg
 6t08t2019    I   23858334 HRF             o1D.102974017-      5.80    6.38 0.00 0.00    0.00    6.38
                                           ComisaryRefund-
                                           Reg
 610412019    123846672 EPR                OID:102974017-    -90.44    0.58 0.00 0.00    0.00    0.58
                                           ComisaryPurch-
                                           Reg
 6t03t2019    123842131 SECUREDEPOSITS 98367948     Truss    30.00    91.02 0.00 0.00    0.00   91.02
                                           Shakea
 5t25t2019    123819544 ERF                OID:102967498-      0.92   61.02 0.00 0.00    0.00   61.02
                                           ComisaryRefund-
                                           Reg
  5124t2019   123818216 WESTERN UNION      799440806819'1448 60.00    60.10 0.00 0.00    0.00   60.10
                                           CLIFTON
                                           STEVENSON
  5t21t2019   123807343 EPR                otD.102967498-     -0.92    0.10 0.00 0.00    0.00    0.10
                                           ComisaryPurch-
                                           Reg
  511912019   123798447   ERF              OID:102963615-      0.92    '1.02 0.00 0.00   0.00    1.02
                                           ComisaryRefund-
                                           Reg
  5t14t2019   123785157   EPR              OID:102963615-    -50.09    0.10 0.00 0.00    0.00    0.10
                                           ComisaryPurch-
                                           Reg.

  511312019   123779652 WESTERN UNION      1429673236191338 50.00     50.19 0.00 0.00    0.00   50.19
                                           ISISS WALKER
  5t07t2019   123763273 f;PR               OID:102959782-    -69.93    0.19 0.00 0.00    0.00    0.19
                                           ComisaryPurch-
                                           Reg
  5t07t2019   123761845 WESTERN UNION      4689564574191278 45.00     70.12 0.00 0.00    0.00   70.12
                                           ISISS WALKER
  5t06t2019   123756078 DEPMG              98929942 513       25.00   25.12 0.00 0.00    0.00   25.12
                                           MARKESE D
                                           STEVENSON
  4t30t2019   123741073 EPR                OID:102955931-    -29.88    0.12 0.00 0.00    0.00    0.12
                                           ComisaryPurch-
                                           Reg
  4t29t2019 123734724 WESTERN     UNTON                       30.00   30.00 0.00 0.00    0.00   30.00




https://cookwebquery.keefegp.com/I(CNQueryWebReporting/AccountDetails.aspx                 t017l20t9
      Case: 1:19-cv-06840 Document #: 3 Filed: 10/16/19 Page 12 of 12 PageID #:9
KCN Inquiry - Web Based Report Module                                          Page 4 of4


                                     1   50971 65201 91 1 98
                                     ELIZABETH
                                     COOPER
 412012019 123706653 BOOKED          oN THE      NEW           0.00   0.00 0.00 0.00   0.00   0.00




https://cookwebquery.keefegp.com/I(CNQueryWebReporting/AccountDetails.aspx              t017l20t9
